UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-06628 The Yacktman Funds, Inc. (Exact name of registrant as specified in charter) 6300 Bridgeport Parkway Building One, Suite 320 Austin, TX 78730 (Address of principal executive offices) (Zip code) Donald A. Yacktman c/o Yacktman Asset Management Co. 6300 Bridgeport Parkway Building One, Suite 320 Austin, TX 78730 (Name and address of agent for service) 512-767-6700 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:March 31, 2007 Item 1. Schedule of Investments. The Yacktman Fund Schedule of Investments March 31, 2007 (Unaudited) Shares Value COMMON STOCKS - 75.82% Banks - 1.35% U.S. Bancorp 150,000 $ 5,245,500 Beverages - 17.57% Anheuser-Busch Cos., Inc. (b) 110,000 5,550,600 Coca-Cola Co. 820,000 39,360,000 PepsiCo, Inc. (b) 370,000 23,517,200 68,427,800 Commercial Services & Supplies - 0.97% H&R Block, Inc. (b) 180,000 3,787,200 Diversified Financials - 6.77% AmeriCredit Corp. (a) (b) 700,000 16,002,000 Federal Home Loan Mortgage Corp. (b) 110,000 6,543,900 Federal National Mortgage Association (b) 70,000 3,820,600 26,366,500 Food Products - 9.53% Kraft Foods, Inc. (b) 300,000 9,498,000 Lancaster Colony Corp. (b) 442,058 19,534,543 Wm. Wrigley Jr. Co. (b) 159,000 8,097,870 37,130,413 Household Durables - 0.73% Furniture Brands International, Inc. (b) 180,000 2,840,400 Household Products - 6.20% Clorox Co. (b) 110,000 7,005,900 Colgate-Palmolive Co. 75,000 5,009,250 Henkel Ltd. Partnership - ADR 57,879 7,743,087 Unilever NV - ADR (b) 150,000 4,383,000 24,141,237 Industrial Conglomerates - 2.84% Tyco International Ltd. 350,000 11,042,500 Insurance - 3.76% American International Group, Inc. (b) 90,000 6,049,800 Marsh & McLennan Cos., Inc. 80,000 2,343,200 MBIA, Inc. (b) 40,000 2,619,600 MGIC Investment Corp. (b) 30,000 1,767,600 Quanta Capital Holdings Ltd. (a) 900,000 1,881,000 14,661,200 Internet Retail - 1.27% eBay, Inc. (a) (b) 149,000 4,939,350 IT Services - 1.11% First Data Corp. 160,000 4,304,000 Media - 8.33% Interpublic Group of Cos., Inc. (a) (b) 481,155 5,923,018 Liberty Media Holding Corp., Capital Series A (a) 57,000 6,303,630 Liberty Media Holding Corp., Interactive Series A (a) (b) 572,486 13,636,617 Viacom, Inc., Class B (a) 160,000 6,577,600 32,440,865 Pharmaceuticals - 6.13% Bristol-Myers Squibb Co. 150,000 4,164,000 Johnson & Johnson (b) 130,000 7,833,800 Pfizer, Inc. 470,000 11,872,200 23,870,000 Software - 5.85% Microsoft Corp. (b) 818,000 22,797,660 Specialty Retail - 2.28% Home Depot, Inc. (b) 50,000 1,837,000 Wal-Mart Stores, Inc. 150,000 7,042,500 8,879,500 Tobacco - 1.13% Altria Group, Inc. 50,000 4,390,500 TOTAL COMMON STOCKS (Cost $216,553,804) 295,264,625 Principal Amount Value SHORT TERM INVESTMENTS - 54.51% Commercial Paper - 23.66% American Express 5.120%, 04/04/2007 $ 18,470,000 18,462,119 General Electric 5.120%, 04/04/2007 18,470,000 18,462,119 Intesa Funding LLC 5.220%, 04/02/2007 18,385,000 18,382,360 Prudential 5.140%, 04/04/2007 18,470,000 18,462,089 Rabobank USA 5.220%, 04/02/2007 18,385,000 18,382,360 92,151,047 Demand Notes - 0.62% US Bancorp 5.070% 2,415,117 2,415,117 Other Short-Term Investments - 30.23% Securities Lending Investment Account 117,721,780 TOTAL SHORT TERM INVESTMENTS (Cost $212,287,944) 212,287,944 Total Investments(Cost $428,841,749) - 130.33% 507,552,569 Liabilities in Excess of Other Assets - (0.10)% (381,453 ) Less Liabilities for Collateral on Securities Loaned - (30.23)% (117,721,780 ) TOTAL NET ASSETS - 100.00% $ 389,449,336 Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Non Income Producing (b) All or a portion of the security has been committed for securities lending. The cost basis of investments for federal income tax purposes at March 31, 2007 was as follows*: Cost of investments $428,841,749 Gross unrealized appreciation 79,986,592 Gross unrealized depreciation (1,275,772) Net unrealized appreciation $78,710,820 * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Yacktman Focused Fund Schedule of Investments March 31, 2007 (Unaudited) Shares Value COMMON STOCKS - 76.02% Beverages - 20.57% Coca-Cola Co. 225,000 $ 10,800,000 PepsiCo, Inc. (b) 90,000 5,720,400 16,520,400 Diversified Financials - 9.14% AmeriCredit Corp. (a) (b) 225,000 5,143,500 Federal Home Loan Mortgage Corp. (b) 37,000 2,201,130 7,344,630 Food Products - 10.80% Kraft Foods, Inc. 70,000 2,216,200 Lancaster Colony Corp. (b) 100,000 4,419,000 Wm. Wrigley Jr. Co. (b) 40,000 2,037,200 8,672,400 Household Durables - 0.69% Furniture Brands International, Inc. (b) 35,000 552,300 Household Products - 6.37% Clorox Co. (b) 30,000 1,910,700 Colgate-Palmolive Co. 20,000 1,335,800 Henkel Ltd Partnership - ADR 14,000 1,872,929 5,119,429 Industrial Conglomerates - 2.75% Tyco International Ltd. 70,000 2,208,500 Insurance - 2.10% American International Group, Inc. 18,000 1,209,960 Quanta Capital Hldgs Ltd (a) 227,500 475,475 1,685,435 Internet Retail - 2.06% eBay, Inc. (a) (b) 50,000 1,657,500 IT Services - 2.68% First Data Corp. 80,000 2,152,000 Media - 4.64% Liberty Media Holding Corp., Capital Series A (a) 10,000 1,105,900 Liberty Media Holding Corp., Interactive Series A (a) (b) 110,000 2,620,200 3,726,100 Pharmaceuticals - 4.71% Johnson & Johnson (b) 25,000 1,506,500 Pfizer, Inc. 90,000 2,273,400 3,779,900 Software - 6.59% Microsoft Corp. 190,000 5,295,300 Specialty Retail - 2.92% Home Depot, Inc. (b) 19,000 698,060 Wal-Mart Stores, Inc. 35,000 1,643,250 2,341,310 TOTAL COMMON STOCKS (Cost $47,385,986) 61,055,204 Principal Amount Value SHORT TERM INVESTMENTS - 50.48% Commercial Paper - 22.78% American Express 5.120%, 04/04/2007 $ 3,672,000 3,670,434 General Electric 5.120%, 04/04/2007 3,672,000 3,670,433 Intesa Funding LLC 5.220%, 04/02/2007 3,642,000 3,641,477 Prudential 5.140%, 04/04/2007 3,672,000 3,670,427 Rabobank USA 5.220%, 04/02/2007 3,642,000 3,641,477 18,294,248 Demand Notes - 1.50% US Bancorp 5.070% 1,207,347 1,207,347 Other Short-Term Investments - 26.20% Securities Lending Investment Account 21,041,753 TOTAL SHORT TERM INVESTMENTS (Cost $40,543,348) 40,543,348 Total Investments(Cost $87,929,334) - 126.50% 101,598,552 Liabilities in Excess of Other Assets - (0.30)% (242,355 ) Less Liabilities for Collateral on Securities Loaned - (26.20)% (21,041,753 ) TOTAL NET ASSETS - 100.00% $ 80,314,444 Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Non Income Producing (b) All or a portion of the security has been committed for securities lending. The cost basis of investments for federal income tax purposes at March 31, 2007 was as follows*: Cost of investments $87,929,334 Gross unrealized appreciation 13,796,232 Gross unrealized depreciation (127,014) Net unrealized appreciation 13,669,218 * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Yacktman Focused Fund Schedule of Options Written March 31, 2007 (Unaudited) Contracts Value CALL OPTIONS AmeriCredit Corp. Expiration: May, 2007, Exercise Price: $22.50 412 $ 80,340 eBay, Inc. Expiration: April, 2007, Exercise Price: $32.50 300 48,000 Kraft Foods, Inc. Expiration: September, 2007, Exercise Price: $30.00 700 208,250 Liberty Media Holding Corp. Expiration: July, 2007, Exercise Price: $25.00 29 2,900 339,490 Total Options Written(Premiums received $328,624) $ 339,490 Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)The Yacktman Funds, Inc. By (Signature and Title) /s/ Donald A. Yacktman Donald A. Yacktman, President Date 5/21/07 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Donald A. Yacktman Donald A. Yacktman, President Date 5/21/07 By (Signature and Title)* /s/ Donald A. Yacktman Donald A. Yacktman, Treasurer Date 5/21/07 * Print the name and title of each signing officer under his or her signature.
